DETAILED ACTION

This office action is in response to Applicant’s submission filed on 15 February 2019.   
Claims 20-23, 25-31, 33-38, 40-45, 47 are pending.
Claims 1-19, 24, 32, 39, 46 are cancelled.
Claims 20-23, 25-31, 33-38, 40-45, 47 are allowed.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Proposal for this examiner’s was given in an interview with Mr. Ryan McCormick (73,188) on 20 October 2021.  Approval was obtained on 21 October, 2021.  The details may be found in the attached interview summary, PTO-413B.
The application has been amended as follows: 

Claims 1-19.	(Cancelled)

Claim 20.	(Currently Amended) A method for representing query elements in an artificial neural network, comprising:
	generating a first translation table based on a plurality of query elements, wherein the first translation table maps the plurality of query elements to a plurality of vectors, wherein at least two first query elements of the plurality of query elements are mapped to a first vector of the plurality of vectors such that a number of distinct query elements among the plurality of query elements is greater than a number of distinct vectors among the plurality of vectors; 
	reducing a representation size, wherein reducing the representation size includes determining at least two second query elements of the plurality of query elements to be represented by a second vector of the plurality of vectors;
	generating a second translation table based on the reduced representation size, wherein the at least two second query elements are mapped to the second vector in the second translation table;
converting a plurality of input query elements into respective numerical representations using the second translation table; and
	generating a result for a database query by sending the database query to a neural network, wherein the database query is based on the numerical representations.

Claim 21.	(Previously Presented) The method of claim 20, further comprising:
	determining a representation size based on the number of distinct query elements, wherein the representation size indicates a number of vectors to which the plurality of query elements can be mapped, wherein the translation table is generated based further on the representation size.

Claim 22.	(Previously Presented) The method of claim 21, wherein each of the plurality of query elements has an occurrence probability, wherein the representation size is determined based further on the occurrence probabilities of the plurality of query elements.

Claim 23.	(Previously Presented) The method of claim 22, further comprising:
	determining the occurrence probability for each of the plurality of query elements based on a set of training query elements. 

Claim 24.	(Cancelled)

Claim 25.	(Previously Presented) The method of claim 20, further comprising:
	translating a plurality of queries and a plurality of query results into the plurality of vectors, wherein each query corresponds to one of the plurality of query results, wherein each query and its corresponding query result is translated into one of the plurality of vectors.

Claim 26.	(Previously Presented) The method of claim 20, wherein each of the plurality of query elements has an occurrence probability, wherein one of the at least two 

Claim 27.	(Currently Amended) A non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process, the process comprising:
	generating a first translation table based on a plurality of query elements, wherein the first translation table maps the plurality of query elements to a plurality of vectors, wherein at least two first query elements of the plurality of query elements are mapped to a first vector of the plurality of vectors such that a number of distinct query elements among the plurality of query elements is greater than a number of distinct vectors among the plurality of vectors; 
	reducing a representation size, wherein reducing the representation size includes determining at least two second query elements of the plurality of query elements to be represented by a second vector of the plurality of vectors;
	generating a second translation table based on the reduced representation size, wherein the at least two second query elements are mapped to the second vector in the second translation table;
	converting a plurality of input query elements into respective numerical representations using the second translation table; and
	generating a result for a database query by sending the database query to a neural network, wherein the database query is based on the numerical representations.

Claim 28.	(Currently Amended) A system for representing query elements in an artificial neural network, comprising:
a processing circuitry; and
a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to: 
	generate a first translation table based on a plurality of query elements, wherein the first translation table maps the plurality of query elements to a plurality of vectors, wherein at least two first query elements of the plurality of query elements are mapped to ; 
	reduce a representation size, wherein reducing the representation size includes determining at least two second query elements of the plurality of query elements to be represented by a second vector of the plurality of vectors;
	generate a second translation table based on the reduced representation size, wherein the at least two second query elements are mapped to the second vector in the second translation table;
	convert a plurality of input query elements into respective numerical representations using the second translation table; and
	generate a result for a database query by sending the database query to a neural network, wherein the database query is based on the numerical representations.

Claim 29.	(Previously Presented) The system of claim 28, wherein the system is further configured to:
	determine a representation size based on the number of distinct query elements, wherein the representation size indicates a number of vectors to which the plurality of query elements can be mapped, wherein the translation table is generated based further on the representation size.

Claim 30.	(Previously Presented) The system of claim 29, wherein each of the plurality of query elements has an occurrence probability, wherein the representation size is determined based further on the occurrence probabilities of the plurality of query elements.

Claim 31.	(Previously Presented) The system of claim 30, wherein the system is further configured to:
	determine the occurrence probability for each of the plurality of query elements based on a set of training query elements. 



Claim 33.	(Previously Presented) The system of claim 28, wherein the system is further configured to:
	translate a plurality of queries and a plurality of query results into the plurality of vectors, wherein each query corresponds to one of the plurality of query results, wherein each query and its corresponding query result is translated into one of the plurality of vectors.

Claim 34.	(Previously Presented) The system of claim 28, wherein each of the plurality of query elements has an occurrence probability, wherein one of the at least two first query elements has a lowest occurrence probability among the occurrence probabilities of the plurality of query elements.

Claim 35.	(Currently Amended) A method for representing query elements in an artificial neural network, comprising:
	generating a first translation table based on a plurality of query elements, wherein the first translation table maps the plurality of query elements to a plurality of vectors, wherein at least one first query element of the plurality of query elements is unrepresented in the first translation table such that a number of distinct query elements among the plurality of query elements is greater than a number of distinct vectors among the plurality of vectors;
	reducing a representation size, wherein reducing the representation size includes determining at least two second query elements of the plurality of query elements to be represented by a second vector of the plurality of vectors;
	generating a second translation table based on the reduced representation size, wherein the at least two second query elements are mapped to the second vector in the second translation table;
	converting a plurality of input query elements into respective numerical representations using the second translation table; and
generating a result for a database query by sending the database query to a neural network, wherein the database query is based on the numerical representations.

Claim 36.	(Previously Presented) The method of claim 35, further comprising:
	determining a representation size based on the number of distinct query elements, wherein the representation size indicates a number of vectors to which the plurality of query elements can be mapped, wherein the translation table is generated based further on the representation size.

Claim 37.	(Previously Presented) The method of claim 36, wherein each of the plurality of query elements has an occurrence probability, wherein the representation size is determined based further on the occurrence probabilities of the plurality of query elements.

Claim 38.	(Previously Presented) The method of claim 37, further comprising:
	determining the occurrence probability for each of the plurality of query elements based on a set of training query elements. 

Claim 39.	(Cancelled) 

Claim 40.	(Previously Presented) The method of claim 35, further comprising:
	translating a plurality of queries and a plurality of query results into the plurality of vectors, wherein each query corresponds to one of the plurality of query results, wherein each query and its corresponding query result is translated into one of the plurality of vectors.

Claim 41.	(Currently Amended) A non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process, the process comprising:
	generating a first translation table based on a plurality of query elements, wherein the first translation table maps the plurality of query elements to a plurality of vectors, first translation table such that a number of distinct query elements among the plurality of query elements is greater than a number of distinct vectors among the plurality of vectors;
	reducing a representation size, wherein reducing the representation size includes determining at least two second query elements of the plurality of query elements to be represented by a second vector of the plurality of vectors;
	generating a second translation table based on the reduced representation size, wherein the at least two second query elements are mapped to the second vector in the second translation table;
	converting a plurality of input query elements into respective numerical representations using the second translation table; and
	generating a result for a database query by sending the database query to a neural network, wherein the database query is based on the numerical representations.

Claim 42.	(Currently Amended) A system for representing query elements in an artificial neural network, comprising:
a processing circuitry; and
a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to: 
generate a first translation table based on a plurality of query elements, wherein the first translation table maps the plurality of query elements to a plurality of vectors, wherein at least one first query element of the plurality of query elements is unrepresented in the first translation table such that a number of distinct query elements among the plurality of query elements is greater than a number of distinct vectors among the plurality of vectors; 
	reduce a representation size, wherein reducing the representation size includes determining at least two second query elements of the plurality of query elements to be represented by a second vector of the plurality of vectors;
generate a second translation table based on the reduced representation size, wherein the at least two second query elements are mapped to the second vector in the second translation table;
	convert a plurality of input query elements into respective numerical representations using the second translation table; and
generate a result for a database query by sending the database query to a neural network, wherein the database query is based on the numerical representations.

Claim 43.	(Previously Presented) The system of claim 42, wherein the system is further configured to:
	determine a representation size based on the number of distinct query elements, wherein the representation size indicates a number of vectors to which the plurality of query elements can be mapped, wherein the translation table is generated based further on the representation size.

Claim 44.	(Previously Presented) The system of claim 43, wherein each of the plurality of query elements has an occurrence probability, wherein the representation size is determined based further on the occurrence probabilities of the plurality of query elements.

Claim 45.	(Previously Presented) The system of claim 44, wherein the system is further configured to:
	determine the occurrence probability for each of the plurality of query elements based on a set of training query elements. 

Claim 46.	(Cancelled)

Claim 47.	(Previously Presented) The system of claim 42, wherein the system is further configured to:
	translate a plurality of queries and a plurality of query results into the plurality of vectors, wherein each query corresponds to one of the plurality of query results, wherein  

Allowable Subject Matter

Claims 20-23, 25-31, 33-38, 40-45, 47 are allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 20-23, 25-31, 33-38, 40-45, 47.

The following is an examiner’s statement of reasons for allowance: 

Independent claim 20 is considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically: “generating a first translation table based on a plurality of query elements, … wherein at least two first query elements of the plurality of query elements are mapped to a first vector of the plurality of vectors such that a number of distinct query elements among the plurality of query elements is greater than a number of distinct vectors among the plurality of vectors; reducing a representation size, wherein reducing the representation size includes determining at least two second query elements of the plurality of query elements to be represented by a second vector of the plurality of vectors; generating a second translation table based on the reduced representation size, wherein the at least two second query elements are mapped to the second vector in the second translation table; converting a plurality of input query elements into respective numerical representations using the second translation table; and generating a result for a database query by sending the database query to a neural network, wherein the database query is based on the numerical representations” in combination with other limitations claimed.
Independent claims 27, 28 are substantially similar to claim 20. The arguments as given above for claim 20, are applied, mutatis mutandis, to claims 27, 28, therefore the allowable subject matter reasoning of claim 20 are applied accordingly.
Independent claim 35 is considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically: “generating a first translation table based on a plurality of query elements, …. wherein at least one first query element of the plurality of query elements is unrepresented in the first translation table such that a number of distinct query elements among the plurality of query elements is greater than a number of distinct vectors among the plurality of vectors; reducing a representation size, wherein reducing the representation size includes determining at least two second query elements of the plurality of query elements to be represented by a second vector of the plurality of vectors; generating a second translation table based on the reduced representation size, wherein the at least two second query elements are mapped to the second vector in the second translation table; converting a plurality of input query elements into respective numerical representations using the second translation table; and generating a result for a database query by sending the database query to a neural network, wherein the database query is based on the numerical representations” in combination with other limitations claimed.
Independent claims 41, 42 are substantially similar to claim 35. The arguments as given above for claim 35, are applied, mutatis mutandis, to claims 41, 42, therefore the allowable subject matter reasoning of claim 35 are applied accordingly.
Regarding the dependent claims, which include all the limitations of the independent claims, also have no art rejection.
The followings are references close to the invention claimed:
Szabo, et al., US-PATENT NO.7,181,438B1 [hereafter Szabo] shows database query performance modeling using neural network. Szabo does not teach query result estimation using compressed translation table based on numerical representation of database query via neural network.
Corvinelli, et al., US-PATENT NO.10,706,354B2 [hereafter Corvinelli] shows database query optimization using neural network with database table. Corvinelli does not teach query result estimation using compressed translation table based on numerical representation of database query via neural network.
Wang, et al., “Relevance feedback technique for content-based image retrieval using neural network learning”, Proceedings of the Fifth International Conference on Machine Learning and Cybernetics, Dalian, 13-16 August 2006 [hereafter Wang] shows image query based on neural network. Wang does not teach query result estimation using compressed translation table based on numerical representation of database query via neural network.
Haft, et al., US-PGPUB NO.2007/0168329A1 [hereafter Haft] shows using statistical model for approximating query response. Haft does not teach query result estimation using compressed translation table based on numerical representation of database query via neural network.
Yu, et al., US-PGPUB NO.2018/0329951A1 [hereafter Yu] shows using database performance modeling using machine learning technique. Yu does not teach query result estimation using compressed translation table based on numerical representation of database query via neural network.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2128